OPINION
WEISBERGER, Justice.
This case came before us on six questions certified to this court by a justice of the Superior Court based upon a stipulation of facts agreed to by the parties pursuant to G.L.1956 (1985 Reenactment) § 9-24-25.
During the pendency of these proceedings the General Assembly caused the Blackstone Valley District Commission (BVDC) to be merged into the Narragansett Bay Water Quality Management District Commission (NBC), effective December 31, 1991. This statute was codified as G.L.1956 (1991 Reenactment) § 46-25-2(f) and had the effect of repealing the act that had established the BVDC. Other portions of this statute provided for a different means of financing the planning, construction, operation, and maintenance of facilities for dealing with sewerage, industrial wastes, and sewer-overflow facilities in the Blackstone and Moshassuck Valleys. Charges will be made by NBC directly against users as opposed to charges being assessed against municipalities.
As a consequence the factual stipulations entered into by the parties have become superseded by the change of events and parties. Thus the factual underpinning of the certified questions has been severely eroded.
Therefore, we conclude that we cannot answer the certified questions within the factual context in which they were originally presented. We remand the case to the Superior Court for such further proceedings as the parties and the court may deem appropriate.